OPINION — AG — ** COUNTY COMMISSIONER — MACHINERY USE — PRIVATE USE ** DOES 69 Ohio St. 344 [69-344] TO 69 Ohio St. 347 [69-347], AUTHORIZE THE BOARD OF COUNTY COMMISSIONER TO PERMIT COUNTY ROAD MACHINERY TO BE USED BY FARMERS AND RANCHERS TO DIG STOCK PONDS ON THEIR PREMISES ? — NEGATIVE (THERE IS NO AUTHORITY CITED IN THESE STATUTES. (EQUIPMENT FOR PRIVATE USE, COUNTY MACHINERY, ILLEGAL USE THEREOF) CITE: 69 Ohio St. 344 [69-344], 69 Ohio St. 345 [69-345], OPINION NO. SEPTEMBER 24, 1954 — WARD (THIS OPINIONS DEALS WITH THE TITLE 69) (FRED HANSEN)